ICJ_062_AegeanSeaContinentalShelf_GRC_TUR_1976-09-11_ORD_01_NA_05_FR.txt. OPINION INDIVIDUELLE DE M. RUDA

[Traduction]

J’ai voté en faveur de la décision de la Cour refusant l'indication de
mesures conservatoires en l’espèce. Etant parvenu aux mêmes conclu-
sions que la Cour, mais pour des motifs différents, je crois devoir expli-
quer brièvement quels sont mes motifs.

Selon moi, la Cour ne peut statuer sur une demande en indication de
mesures conservatoires sans avoir examiné d’abord, au moins prima facie,
la question fondamentale de sa compétence pour connaître du fond du
différend. Je partage pleinement les vues si bien exprimées par sir Hersch
Lauterpacht à ce sujet dans son opinion individuelle en l’affaire de l’Inter-
handel(C.I.J. Recueil 1957, p. 118-119).

En cette phase préliminaire de la procédure, je me suis donc tout
d’abord livré à un examen aussi approfondi que possible des documents
et arguments présentés par la Grèce et la Turquie. Prima facie, les disposi-
tions et instruments invoqués par le demandeur ne me paraissent fournir
aucune base sur laquelle la compétence de la Cour puisse être fondée.

Assurément, il ne s’agit là que d’une conclusion prima facie, de carac-
tère provisoire, qui ne préjuge donc en aucune façon une décision finale
sur la compétence de la Cour pour connaître du différend au fond.

(Signé) J. M. Rupa.

24
